Citation Nr: 1021153	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of right wrist scaphoid 
fracture and 5th metacarpal fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO rating decision, 
issued in November 2007, which granted service connection for 
a right wrist condition, residuals of fractured scaphoid and 
fractured 5th metacarpal, and assigned a 10 percent rating, 
effective from June 1, 2007.  

Of preliminary importance, because the claim for a higher 
rating for the service-connected right wrist disability 
involves a request for a higher rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected residuals of right wrist 
scaphoid fracture and 5th metacarpal fracture, which was 
initially rated as 10 percent disabling under Diagnostic Code 
(DC) 5215, due to the inadequacy of the initial evaluation.  
38 C.F.R. § 4.71a (2009).  Specifically, he contends that his 
range of motion has decreased, and the degree of his pain, 
weakness, and fatigability has increased in his right wrist, 
which has impaired his ability to grip things in his right 
hand.  Further, the Veteran claims that he currently 
experiences ankylosis, as his wrist is visibly deformed and 
makes a constant, grinding sound.  

These assertions are supported by oral testimony provided by 
the Veteran and his representative in his March 2010 hearing, 
which corroborate his reported symptomatology.  Review of the 
claims file reveals that further development on this matter 
is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2009).  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25 (2009); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Schedule for Rating Acute, Subacute, or Chronic Diseases 
of the Wrist, DC 5215, for the major joint, mandates that a 
10 percent evaluation is warranted for limitation of motion 
of the wrist with dorsiflexion less than 15º; or for palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a, DC 
5215 (2009).  

Under DC 5214, a 30 percent evaluation is warranted for 
ankylosis of the wrist, favorable in 20º to 30º dorsiflexion; 
a 40 percent evaluation is warranted for ankylosis of the 
wrist, any other position, except favorable; and a 50 percent 
evaluation is warranted for unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation.  38 C.F.R. 
§4.71a, DC 5214 (2009).  However, extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, DC 5214 (2009).  

Notably, during a July 2007 VA examination, the Veteran 
complained of right wrist and hand pain.  On physical 
examination of the right hand, the Veteran had 0 to 90 
degrees flexion of all metacarpal joints, 0 to 90 degrees 
flexion of all proximal interphalangeal joints, and 0 to 90 
degrees flexion of all distal interphalangeal joints, without 
any pain with initial range of motion or with repetitive 
range of motion.  The examiner noted no increased weakness, 
decreased endurance, or incoordination following repetitive 
range of motion, no change in degree of range of motion 
following repetitive range of motion, and that the Veteran 
was able to touch the thumb to the 5th finger without any 
difficulty.  Further, the Veteran was able to make a fist 
with all fingers touching the palmar crease, and individual 
finger strength was 5 out of 5 throughout.  

On physical examination of the right wrist, range of motion 
studies revealed palmar flexion from 0 to 60 degrees with 
pain at 60 degrees, with the ability to continue on to 65 
degrees; dorsiflexion from 0 to 50 degrees with pain at 50 
degrees and no further range of motion possible; radial 
deviation from 0 to 20 degrees, and ulnar deviation from 0 to 
40 degrees, with no pain.  The examiner observed slight 
increased pain with repetitive range of motion, no increased 
weakness, decreased endurance, or incoordination following 
repetitive range of motion, and a decrease in range of motion 
with palmar flexion from 0 to 50 degrees and dorsiflexion 
from 0 to 40 degrees, without redness, warmth or effusion in 
the right wrist, but with tenderness with palpation.  The 
Veteran was diagnosed with right scaphoid fracture with 
residual pain, and right 5th metacarpal fracture with 
residual pain.  

A May 2008 VA radiology report shows findings of slight 
deformity of the fifth metacarpal with slight shortening, 
compatible with a healed fracture.  There was no evidence of 
an acute fracture, dislocation or arthritis, no focal lytic 
or blastic lesions were identified, and there had been no 
change since the July 2007 examination.  The Veteran was 
diagnosed with deformity right fifth metacarpal, compatible 
with a remote healed fracture and unchanged since July 2007.  
No other abnormality or evidence of acute fracture or 
dislocation was noted.  

A June 2008 VA plastic surgery consult note reflects a 
history of navicular fracture with pain on the ulnar side of 
the wrist.  The Veteran was diagnosed with an old reverse 
Bennett fracture, possibly with a carpal metacarpal (CMC) 
joint dislocation of both the ring and the little fingers, 
arthritis that is mildly symptomatic in the radial wrist, a 
negative scaphoid shift test, no pain over the CMC joint, 
some pain over the scaphoid, trapexium trapezoid joint, loss 
of flexion of approximately 15 degrees, right compared to 
left, and extension limited to 15 degrees of extension as 
opposed to approximately 50 on the left.  The physician noted 
that X-rays revealed arthritis in the CMC joint and an old 
fracture of the little and ring fingers.  The physician 
indicated that the scaphoid seems to be well healed, and that 
the Veteran has very mild arthritic changes, and minor 
sharpening in the scaphoid radial styloid joint.  

In the Veteran's representative's VA Form 646, Statement of 
Accredited Representative in Appealed Case, and in his 
hearing testimony before the Board, he has claimed that his 
symptoms have increased in severity since the July 2007 VA 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Under 38 C.F.R. § 3.326(a) (2009), a VA examination will be 
authorized where there is a possibility of a valid claim.  
The Board notes that the most recent VA examination, 
conducted in July 2007, is approximately three years old.  

Furthermore, based on the Veteran's reporting that he appears 
to have both neurological and musculoskeletal components to 
his right wrist disability, his disorder may be rated under 
the neurological and/or musculoskeletal rating criteria, 
applying whichever version or versions is/are more favorable 
to the Veteran.  See Esteban v. Brown.  

For the foregoing reasons, the Board finds that a new VA 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  

The provisions of the Veterans Claims Assistance Act (VCAA), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and as interpreted by the Court is applicable to this appeal.  
Specifically, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009).

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Additionally, review of the claims file also reflects that 
there may be pertinent outstanding VA treatment records.  The 
Veteran testified that he is currently being treated at the 
Pittsburg, Pennsylvania VA Medical Center (VAMC) for his 
right wrist disability.  These records are clearly pertinent 
to the adjudication of the claim and must be obtained.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A 
(b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 C.F.R. § 
3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development or 
notification action deemed warranted by VCAA prior to 
readjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of all evidence added 
to the record since the RO's last adjudication of the claim).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to request that the Veteran identify all 
healthcare providers that have treated him 
for his residuals of fractured scaphoid 
and fractured 5th metacarpal and provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

2.  The RO should obtain any outstanding 
treatment records for the Veteran from the 
Pittsburgh VA Medical Center and associate 
them with the claims file.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, the AMC/RO should 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and current extent of the service-
connected right wrist disability.  The 
claims folder should be made available to 
the examiner for review.  All necessary 
diagnostic testing should be performed, 
and all clinical findings should be 
reported in detail.  The examiner should 
provide an opinion in terms that are 
consistent with the rating criteria for 
rating limitation of motion of the wrist 
(DC 5215), and for ankylosis of the wrist 
(DC 5214), specifically considering the 
guidance of DeLuca (see above).  Finally, 
the examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an initial increased rating 
higher than 10 percent for the service-
connected residuals of right wrist 
scaphoid fracture and 5th metacarpal 
fracture in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for a response.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


